Citation Nr: 0415533	
Decision Date: 06/17/04    Archive Date: 06/23/04

DOCKET NO.  03-15 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
shrapnel fragment wound to the left thumb, currently 
evaluated at 0 percent.

2.  Entitlement to an increased rating for residuals of a 
shrapnel fragment wound to the right posterior thigh, 
currently evaluated at 0 percent.

3.  Entitlement to the assignment of an initial rating in 
excess of 50 percent for  post-traumatic stress disorder 
(PTSD).

4.  Entitlement to service connection for arthritis of the 
shoulders, elbows, hips, knees, and ankles.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

Michael Prem, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1943 to 
November 1945.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2002 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which denied a compensable rating for 
residuals of a shrapnel fragment wound to the left thumb; 
denied an increased rating for residuals of a shrapnel 
fragment wound to the right posterior thigh; granted service 
connection for PTSD with an evaluation of 30 percent 
effective January 2001 (the veteran seeks the assignment of a 
higher initial rating); and denied service connection for 
arthritis of the shoulders, elbows, hips, knees, and ankles.  

In April 2003, a Decision Review Officer (DRO) increased the 
veteran's PTSD evaluation to 50 percent.  The appeal 
continues, however, because the veteran did not indicate that 
he was content with the 50 percent rating and because a 
higher rating is possible.  See AB v. Brown, 6 Vet. App. 35, 
39 (1993).  


FINDINGS OF FACT

1.  All evidence necessary to decide the claims addressed in 
this decision has been obtained; the RO has notified the 
veteran of the evidence needed to substantiate the claims, 
obtained all relevant evidence designated by the veteran, and 
provided VA examinations in order to assist in substantiating 
the claims.  

2.  The veteran's shell fragment wound of the left thumb is 
not currently productive of any scar or functional 
impairment.  
    
3.  The veteran's PTSD is manifested by occupational and 
social impairment, with deficiencies in most areas; it is not 
productive of total social or industrial impairment. 

4.  The veteran's arthritis of the shoulders, elbows, hips, 
knees, and ankles  was not present during service or for 
decades thereafter and is not causally linked to any incident 
of service, to include exposure to cold temperatures or a 
cold injury. ]


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for residuals of a 
shrapnel fragment wound to the left thumb are not met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.159, 3.321, 4.1-4.3, 4.7, 4.118, Diagnostic Codes 7803-7805  
(2001); 4.118, Diagnostic Codes 7803-7805  effective from 
August 30, 2002. 

2.  The criteria for a 70 percent rating (but no more than 70 
percent) for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 
4.1-4.3, 4.7, 4.130, Diagnostic Code 9411(2003).  

3.  Service connection for arthritis of the shoulders, 
elbows, hips, knees, and ankles  is not warranted.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West  
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107 (West 2002).  VA has issued final 
regulations to implement these statutory changes.  See C.F.R. 
§§ 3.102, 3.159 and 3.326(a) (2003).  These new provisions 
redefine the obligations of VA with respect to the duty to 
assist and include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  In this case, the Board finds that 
VA's duties to the veteran under the VCAA have been 
fulfilled. 
 
First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103.  The Board concludes that the 
discussions in the April 2002 rating decisions, the April 
2003 DRO decision, the April 2003 Statement of the Case, and 
letters sent to the veteran by the RO, adequately informed 
him of the information and evidence needed to substantiate 
his claims for the assignment of a higher initial rating for 
residuals of a shrapnel fragment wound of the left thumb, an 
increased rating for PTSD, and service connection for 
arthritis of the shoulders, elbows, hips, knees, and ankles, 
and complied with VA's notification requirements.  The 
Statement of the Case set forth the laws and regulations 
applicable to the veteran's claims.  Further, letters from 
the RO to the veteran dated May 2001, August 2002, May 2003, 
and June 2003 informed him of the types of evidence that 
would substantiate his claims; that he could obtain and 
submit private evidence in support of his claims; and that he 
could have the RO obtain VA and private evidence if he 
completed the appropriate medical releases for any private 
evidence he wanted the RO to obtain.  In sum, the veteran was 
notified and aware of the evidence needed to substantiate his 
claims and the avenues through which he might obtain such 
evidence, and of the allocation of responsibilities between 
himself and VA in obtaining such evidence.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

In a recent decision, Pelegrini v. Principi, 17 Vet. App. 412 
(2004), the Court of Appeals for Veterans' Claims (Court) 
held that a VCAA notice must be provided to a claimant before 
the " initial unfavorable [agency of original jurisdiction 
(AOJ)] decision on a service-connection claim."  The Court 
also held that the duty to notify provisions required VA to 
request or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  

VCAA notice was provided in May 2001, prior to the initial 
unfavorable decision issued in April 2002.  After the notice 
was provided, the claimant was provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  

The Court's decision in Pelegrini also held, in part, that a 
VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  This new "fourth element" 
of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).  

In this case, although the VCAA notice letter that was 
provided to the appellant does not contain the "fourth 
element," the Board finds that the appellant was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claims.  In its VCAA notice letter and 
Statement of the Case, the RO informed the veteran of the 
evidence already of record and requested that he inform VA of 
any additional information or evidence that he wanted VA to 
obtain.  In a letter informing him that his appeal had been 
certified to the Board, the RO informed him that he could 
submit additional evidence concerning his appeal within 90 
days of the date of the letter, or the date that the Board 
promulgated a decision in his case, whichever came first.  

VCAA only requires that the duty to notify is satisfied, and 
that claimants be given the opportunity to submit information 
and evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error.  Moreover, in a recent opinion, VA General 
Counsel held that the Court of Appeals for Veteran's Claims' 
statement in Pelegrini that sections 5103(a) and 3.159(b)(1) 
require VA to include such a request as part of the notice 
provided to a claimant under those provisions is obiter 
dictum and is not binding on VA.  VA General Counsel further 
noted that section 5103(a) does not require VA to seek 
evidence from a claimant other than that identified by VA as 
necessary to substantiate the claim.  See VAOPGCPREC 1-2004.
 
VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  The RO has obtained the veteran's service medical 
records.  In addition, as noted above, the RO contacted the 
veteran by May 2001, August 2002, May 2003, and June 2003 
letters and asked him to identify all medical providers who 
treated him for residuals of a shrapnel fragment wound to the 
left thumb, PTSD, and arthritis of the shoulders, elbows, 
hips, knees, and ankles.  The RO has obtained all identified 
evidence.  

As to any duty to provide an examination and/or seek a 
medical opinion for either issue, the Board notes that in the 
case of a claim for disability compensation, the assistance 
provided to the claimant shall include providing a medical 
examination or obtaining a medical opinion when such 
examination or opinion is necessary to make a decision on the 
claim.  An examination or opinion shall be treated as being 
necessary to make a decision on the claim if the evidence of 
record, taking into consideration all information and lay or 
medical evidence (including statements of the claimant) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurring symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's act of service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  

The veteran underwent VA examinations in May 2001, February 
2002, September 2002, and March 2003.  The examinations are 
adequate to rate the claims for higher ratings for the 
veteran's residuals of shell fragment wounds of the left 
thumb and right thigh and PTSD and there is sufficient 
evidence of record to make a decision on the claim for 
service connection for arthritis of multiple joints

As VA has fulfilled the duty to notify and assist, the Board 
finds that it can consider the merits of this appeal without 
prejudice to the veteran.  Bernard, supra.

The Board also notes that in a decision promulgated on 
September 22, 2003, Paralyzed Veterans of America (PVA) v. 
Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 
2003), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) invalidated the 30-day response 
period contained in 38 C.F.R. § 3.159(b)(1) as inconsistent 
with 38 U.S.C.§ 5103(b)(1).  The Federal Circuit made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003).  The Federal Circuit found that the 
30-day period provided in § 3.159(b)(1) to respond to a VCAA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  However, the recently 
enacted Veterans Benefits Act of 2003 permits VA to 
adjudicate a claim within a year of receipt of the claim.  
The provision is retroactive to the date of the VCAA, 
November 9, 2000.  See Veterans Benefits Act of 2003, Pub. L. 
No. 108-183, § ___, 117 Stat. 2651, ___ (Dec. 16, 2003).

Background

The veteran seeks an increased rating for residuals of a 
shrapnel fragment wound to the left thumb, the assignment of 
a higher initial rating for PTSD, and service connection for 
arthritis of the shoulders, elbows, hips, knees, and ankles.

Residuals of shrapnel fragment wound, left thumb:
Upon filing his claim, the veteran underwent a VA examination 
in May 2001.  Examination of the hands revealed good hand 
grip strength, and no scarring over the left thumb.  Incident 
findings were significant for onychomycosis of the left 
thumb.  The clinician noted no wasting or fasciculations.  
The clinician assessed that there were no residual findings 
on the left thumb.  

Post-traumatic stress syndrome (PTSD)
The veteran seeks a higher initial rating for PTSD.  He 
underwent a VA examination in February 2002.  The veteran 
stated that he had been receiving outpatient treatment 
beginning in 2001, and that he attended classes every three 
months.  His symptoms began with difficulty sleeping due to 
tension and dreams about combat.  His treatment consisted 
primarily of medication.  He has been married for 58 years 
and retired in 1980 or 1981 after having worked for 37 years 
as a crane operator.  His symptoms included nightmares about 
combat and about being wounded; which occurred about three 
times per week.  He also experienced anxiety and tremors.  
His symptoms had worsened in the three to four months prior 
to the examination. The clinician diagnosed the veteran with 
PTSD and estimated the veteran's Global Assessment of 
Functioning (GAF) score to be 51.  

The April 2002 rating decision granted service connection for 
PTSD with an evaluation of 30 percent.  The veteran sought a 
higher rating and underwent another VA examination in March 
2003.  The clinician indicated that he reviewed the claims 
file.  The clinician noted that the veteran's treatment had 
not changed since the last examination.  His marital status 
also remained the same.  His psychiatric problems included 
anxiety and tension with a hyper-startle response, difficulty 
with interrupted sleep due to nightmares about combat almost 
every night.  He is also subject to environmental triggers 
such as current events and news regarding Iraq.  The veteran 
was polite and cooperative during the interview.  His affect 
was appropriate and unconstricted.  His mood was moderately 
dysthymic and he was visibly anxious.  He was alert, 
oriented, relevant and coherent.  There were no evident signs 
of psychosis.  The veteran's GAF score for the year was 45. 

Arthritis
The veteran contends that his arthritis is due to exposure to 
extremely cold temperatures during service.  The veteran's 
service medical records showed no complaints, symptoms, 
diagnoses, or treatment of arthritis or degenerative joint 
disease.  The records also fail to show any treatment for 
cold injury.  

VA outpatient reports noted that the veteran had been treated 
for degenerative joint disease of multiple joints.  A January 
2001 correspondence from Dr. D.R.A. noted that the veteran 
had come to him for a cardiac evaluation.  Dr. D.R.A. further 
noted that the veteran has arthritis that prevents him from 
walking very far on a treadmill.  Dr. D.R.A. stated that the 
veteran has osteoarthritis in multiple joints, and that "It 
is likely that exposure to cold elements during World War II 
such as his front line activities as Medic and the cold 
contributed to his degenerative joint disease".  

Dr. D.D.K submitted a June 2002 correspondence in which she 
noted that the veteran has had a diagnosis of degenerative 
osteoarthritis of the left hip and feet since April 1992.  
She then stated that "By history, [the veteran] did have 
cold exposure in WWII" and that he had no known additional 
risk factors for osteoarthritis.  She went on to state that 
"Since Bulletin number IB 528-95 (of which [the veteran] 
gave me a copy) states: 'When considering the possibility of 
intercurrent cause, reasonable doubt . . . should always be 
resolved in favor of the veteran,' I feel [the veteran's] 
arthritis and joint pain can be attributed to cold exposure 
in WWII."  

The veteran underwent a VA examination in September 2002.  He 
reported to the clinician that his joint pain began around 
1950 and has progressed ever since.  He primarily had 
arthritis in his hips, knees, ankles, shoulders, and wrists.  
He sometimes had to limp because his arthritis was so severe.  
He had stiffness but no true swelling.  His pain was a 7-8 
out of 10 with medication and greater than 8 out of 10 
without it.  He had fatigability and stated that he cannot 
walk very far (less than 1/8 of a mile) before giving out.  
Precipitating factors included rain, damp weather, or being 
overly active.  Alleviating factors included medication and 
sitting in a hot tub.  He used a cane, but did not use 
crutches or braces, and had not had surgery on any major 
joints.

Examination of the shoulders revealed that there was no 
asymmetry or muscular wasting.  Both shoulders flexed to 160 
degrees before the veteran stated that that was all that he 
could do.  Abduction was to about 90 degrees bilaterally; the 
veteran indicated that he could go no further due to pain.  
Internal and external rotation of both shoulders was to 60 
degrees.  Radiographic examination of the bilateral shoulder 
showed mild arthritic changes of the AC and glenohumeral 
joints bilaterally.    

Examination of the wrists revealed no swelling, 
discoloration, or deformities.  Range of motion of the wrists 
was as follows: dorsiflexion to 70, palmer flexion to 80, 
ulnar deviation to 40 degrees, radial deviation to about 20.  
Radiographic examination of the wrists showed mild arthritic 
changes with a possible vague benign cyst in the scaphoid 
bone bilaterally.   

Examination of the knees revealed no heat, erythema, 
effusion, or Baker's cyst.  Both knees can extend to neutral, 
and can flex to 90 degrees.  They are symmetrical with 
negative McMurray's and negative Drawer's.  Radiographic 
examination of the knees showed arthritic changes in both 
knees that is more marked on the left side with narrowing of 
the joint space with moderate narrowing of the medical joint 
space on the left side.

Examination of the hips revealed that there was no bone or 
muscle deformity.  The clinician noted that the veteran took 
very slow, wide based steps.  Hip flexion was about 100 
degrees bilaterally; the veteran complained of pain and was 
unable to flex any further.  Extension of the hips was to 20 
degrees bilaterally; adduction was to 15 degrees bilaterally.  
Attempts to internally and externally rotate the hips caused 
severe pain from the start.  The clinician was able to 
internally rotate both hips to between 25 and 30 degrees.  
Both hips could externally rotate only to 30 degrees before 
the veteran had to stop as a result of pain.  Radiographic 
examination showed mild degenerative joint disease of the hip 
joints bilaterally.  

The clinician's diagnosis was degenerative arthritis of both 
hips, both knees, both shoulders, and both wrists.  The 
clinician added, "It is not as likely that this is relative 
to cold weather injury as it is to the aging process."  

Laws and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110.  With chronic disease shown as 
such in service so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support a claim 
of service connection.  38 C.F.R. § 3.303(b).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).
 
In addition, where a veteran served 90 days or more during a 
period of war or after December 31, 1946, and arthritis 
becomes manifest to a degree of l0 percent within 1 year from 
date of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2003).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See also, 38 C.F.R. § 3.102.  When a 
veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).  

Disabilities must be reviewed in relation to their history. 
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).

The degree of impairment resulting from a disability is a 
factual determination and generally the Board's primary focus 
in such cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. 
Brown, 6 Vet. App. 396, 402 (1994).

The claim for a higher rating for PTSD  is an initial rating 
case, on the granting of service connection, and thus the 
Board has to consider whether "staged ratings" (i.e., 
difference percentage ratings for different periods of time, 
based on the facts found) are warranted.  Fenderson v. West, 
12 Vet. App. 119 (1999).

Prior to September 16, 2002, the regulation concerning skin 
disfigurement (38 C.F.R. § 4.118, Diagnostic Code 7800) 
granted a noncompensable (zero percent) rating for slight 
disfigurement to the head, face, or neck.  A 10 percent 
rating was warranted for moderate disfigurement; a 30 percent 
rating was warranted for severe disfigurement (especially if 
producing a marked and unsightly deformity of eyelids, lips, 
or auricles); a 50 percent rating was warranted for complete 
or exceptionally repugnant deformity of one side of the face 
or marked or repugnant bilateral disfigurement.  

Prior to September 16, 2002, superficial, and poorly 
nourished scars with repeated ulceration were rated under 38 
C.F.R. § 4.118, Diagnostic Code 7803, with 10 percent 
equaling the maximum possible rating.  

Prior to September 16, 2002, superficial scars that were 
tender and painful on objective demonstration were rated 
under 38 C.F.R. § 4.118, Diagnostic Code 7803, with 10 
percent equaling the maximum possible rating.  

Effective September 16, 2002, a 10 percent rating is 
warranted when the veteran has a scar (not on the head, face, 
or neck) that is deep or that causes limitation of motion if 
the scar has an area exceeding 6 square inches (39 sq. cm.).  
38 C.F.R. § 4.118, Diagnostic Code 7801.

Effective September 16, 2002, a 10 percent rating is 
warranted when the veteran has a scar (not on the head, face, 
or neck) that is superficial and does not cause limitation of 
motion if the scar has an area exceeding 144 square inches 
(929 sq. cm.).  38 C.F.R. § 4.118, Diagnostic Code 7802. 

The existence of a superficial, unstable scar (one where 
there is frequent loss of covering of skin over the scar) 
warrants a 10 percent rating, which is the maximum.  38 
C.F.R. § 4.118, Diagnostic Code 7803 (2003).

The existence of a superficial scar (not associated with 
underlying soft tissue damage) that is painful on examination 
warrants a 10 percent rating, which is the maximum.  38 
C.F.R. § 4.118, Diagnostic Code 7804 (2003).

Pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411, 
regarding post-traumatic stress syndrome (PTSD), a 50 percent 
is warranted if the veteran experiences occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect, circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  The next highest rating of 70 percent is 
warranted only when the veteran experiences occupational and 
social impairment, with deficiencies in most area, such as 
work, school, family relations, judgment, thinking or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or work like 
setting); inability to establish and maintain effective 
relationships.   

Analysis

Residuals of shrapnel fragment wound, left thumb:
The residuals of the veteran's shrapnel fragment wound to his 
left thumb have been service connected and rated 
noncompensable under 38 C.F.R. § 4.118, Diagnostic Code 7805.  
Under that code, a scar is evaluated based on the limitation 
of function of the affected part.  

The Board notes that, during the pendency of this appeal, the 
criteria for rating scars were changed.  See 67 Fed. Reg. 
58448, 58449 (Sept. 16, 2002) (to be codified at 38 C.F.R. § 
4.118 (Diagnostic Codes 7800-7805)).  The veteran was 
notified of the new rating criteria in an April 2003 
Statement of the Case.  VA's General Counsel has held that 
where a law or regulation changes during the pendency of a 
claim for increased rating, the Board should first determine 
whether the revised version is more favorable to the veteran.  
In so doing, it may be necessary for the Board to apply both 
the old and new versions of the regulation.  If the revised 
version of the regulation is more favorable, the retroactive 
reach of that regulation under 38 U.S.C.A. § 5110(g) (West 
2002), can be no earlier than the effective date of that 
change.  

Using both the old and new criteria for evaluating scars, the 
Board notes that the veteran would be entitled to a 10 rating 
if he suffers from a poorly nourished scar with repeated 
ulceration (Diagnostic Code 7803, prior to September 16, 
2002); a superficial scar that is tender and painful on 
objective demonstration (Diagnostic Code 7804, prior to 
September 16, 2002); a scar (not on the head, face, or neck) 
that exceeds 6 square inches (39 sq. cm.) and that is deep or 
that causes limitation of motion (Diagnostic Code 7801); a 
scar (not on the head, face, or neck) that exceeds 144 square 
inches (929 sq. cm.) and that is superficial and does not 
cause limitation (Diagnostic Code 7802); a superficial, 
unstable scar (one where there is frequent loss of covering 
of skin over the scar) (Diagnostic Code 7803); or a 
superficial scar (not associated with underlying soft tissue 
damage) that is painful on examination (Diagnostic Code 
7804).  

The only medical evidence regarding the left thumb consists 
of the May 2001 VA examination.  Examination of the hands 
revealed good handgrip strength, and no scarring over the 
left thumb.  Incident findings were significant for 
onychomycosis of the left thumb.  The clinician noted no 
wasting or fasciculations.  The clinician went on to assess 
that there were no residual findings on the left thumb.

As the preponderance of the evidence is against the claim for 
a compensable rating for residuals of the veteran's shrapnel 
fragment wound to his left thumb, the benefit of the doubt 
doctrine is not for application in the instant case.  See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

Post-traumatic stress syndrome (PTSD)
The Board notes that the veteran was granted service 
connection with a 30 percent evaluation in April 2002, and 
that a Decision Review Officer (DRO) decision increased the 
veteran's rating to 50 percent.  

The next highest rating of 70 percent is warranted only when 
the veteran experiences occupational and social impairment, 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or work like setting); inability to establish and 
maintain effective relationships. 

Although the veteran does not suffer from many of the 
aforementioned symptoms, the overriding criteria for the 
evaluation of post-traumatic stress disorder is the veteran's 
level of functioning.  The level of functioning can most 
accurately be determined by the veteran's Global Assessment 
of Functioning (GAF) score.  A GAF of 61-70 indicates some 
mild symptoms (e.g., depressed mood and mild insomnia) or 
some difficulty in social occupational or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well with some meaningful 
interpersonal relationships. A GAF of 51-60 indicates 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers). A GAF of 41-50 
indicates serious symptoms (e.g. suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job). A GAF of 31-40 
indicates some impairment in reality testing or communication 
(e.g. speech is at times illogical, obscure, or irrelevant) 
or major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g. depressed 
man avoids friends, neglects family, and is unable to work). 
A GAF of 21-30 indicates behavior is considerably influenced 
by delusions or hallucinations or serious impairment in 
communication or judgment (e.g. sometimes incoherent, acts 
grossly inappropriately, suicidal preoccupation) or inability 
to function in almost all areas (e.g. stays in bed all day; 
no job, home, or friends.) American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders (DSM-
IV) (Fourth Edition); see 38 C.F.R. § 4.130 (2001).
  
The veteran underwent a VA examination in February 2002 in 
which he stated that his symptoms had worsened in the last 
three to four months.  His symptoms included nightmares 
(three times a week), anxiety, and tremors. The clinician 
estimated his GAF score to be 51.  

The veteran underwent another VA examination in March 2003.  
His psychiatric problems include anxiety and tension with a 
hyper-startle response.  His nightmares about combat occurred 
almost daily.  He is also subject to environmental triggers 
such as current events and news regarding Iraq.  His mood was 
moderately dysthymic and he was visibly anxious.  The 
veteran's GAF score for the year was 45. 

The veteran's GAF scores of 51 (in February 2002) and 45 (as 
of March 2003) are indicative of serious symptoms and serious 
impairment in social, occupational, or school functioning, 
which supports the assignment of an initial rating of  70 
percent for PTSD.  

The Board notes that the next highest rating of 100 percent 
is warranted only when the veteran suffers from total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  

There is no evidence that the veteran suffers from total 
social or occupational impairment, or that he exhibits any of 
the above-referenced symptoms.  As such, a rating of 100 
percent is not supported by a preponderance of the evidence, 
and is not warranted in this case.  As the preponderance of 
the evidence is against the assignment of a 100 percent for 
PTSD at any time during the rating period (see Fenderson, 
supra), the benefit of the doubt doctrine is applicable to 
this aspect of the veteran's claim.  See generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).


Arthritis
Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

The Court has held that the Board must determine how much 
weight is to be attached to each medical opinion of record.  
See Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Greater 
weight may be placed on one medical professional's opinion 
over another, depending on factors such as reasoning employed 
by the medical professionals and whether or not, and the 
extent to which, they reviewed prior clinical records and 
other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994).  

Adequate reasons and bases, in short, must be presented if 
the Board adopts one medical opinion over another.  In 
assessing evidence such as medical opinions, the failure of 
the physician to provide a basis for his opinion goes to the 
weight or credibility of the evidence in the adjudication of 
the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 
382 (1998).  Other factors for assessing the probative value 
of a medical opinion are the physician's access to the claims 
file and the thoroughness and detail of the opinion.  See 
Prejean v. West, 13 Vet. 444, 448-9 (2000).  In some cases, 
the physician's special qualifications or expertise in the 
relevant medical specialty or lack thereof may be a factor.  
In every case, the Board must support its conclusion with an 
adequate statement of its reasoning of why it found one 
medical opinion more persuasive than the other.

There are substantial and significant factors which favor the 
valuation of the VA medical opinion over the opinions of the 
private physicians in this case.

The veteran's service medical records (including the 
veteran's separation examination) showed no complaints, 
symptoms, diagnoses, or treatment of arthritis or 
degenerative joint disease.  The records also failed to show 
any specific treatment for cold injury.  

The veteran relies on Bulletin Number IB 528-95 to support 
his claim that his arthritis is related to the extreme cold 
temperatures that he was exposed to during service.  
Similarly, Dr. D.D.K relies upon it when she states that the 
veteran's joint pain "can be attributed to cold exposure in 
WWII."  However, the veteran must be service connected for a 
cold injury before he can establish service connection for a 
condition arising from the cold injury.  As Bulletin number 
IB 528-95 expressly states "Both the fact that the veteran 
sustained a cold injury during military service and the site 
of the injury must be established before secondary service 
connection can be considered."  

In the absence of some evidence in the service medical 
records to indicate that the veteran sustained a cold injury, 
the connection between military service and a present 
diagnosis of arthritis would be purely speculative.  

The Board notes that Drs. D.R.A. and D.D.K. have opined that 
the veteran's arthritis is related to cold weather exposure 
during service; however, neither private physician had access 
to his claims file and service medical records.  Instead, 
they both relied solely on the history provided by the 
veteran.  Furthermore, both physicians examined the veteran 
decades after service.  

The VA clinician that examined the veteran in September 2002 
had full access to the veteran's service medical records and 
although the veteran was diagnosed with degenerative 
arthritis of both hips, both knees, both shoulders, and both 
wrists, the clinician noted that "It is not as likely that 
this is relative to cold weather injury as it is to the aging 
process."  Given that this assessment was based on the 
examination of the veteran's claim file, rather than solely 
on the history of the veteran, the VA clinician's assessment 
is afforded greater weight.    

As the preponderance of the evidence is against the claim for 
service connection for degenerative arthritis, the benefit of 
the doubt doctrine is not for application in the instant 
case.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

1.  Entitlement to a compensable rating for residuals of a 
shrapnel fragment wound, left thumb, is denied.

2.  Entitlement to the assignment of an initial rating of 70 
percent, but no greater than 70 percent, for PTSD is granted.

3.  Entitlement to service connection for degenerative 
arthritis of the shoulders, elbows, hips, knees, and ankles 
is denied.


The remainder of this appeal is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the veteran if further action is required on his part.


REMAND

The Board notes that the veteran underwent a VA examination 
in May 2001 for an assessment of residuals of shrapnel 
fragment wound of the right posterior thigh.  The clinician 
noted no scar formation.  There was tenderness to palpation 
over the SI and PSI joints on the right.  Abduction of his 
hip was flexion from 0 to 120 degrees, extension 0 to 25 
degrees, adduction 0 to 20, abduction 0 to 40, internal 
rotation 0 to 40, and external rotation of the hip 0 to 60.  
No tenderness was noted over the posterior thigh.  The 
clinician's assessment was status post shrapnel wound to the 
right posterior thigh and hip with some occasional pain in 
the right hip.  

The Board notes that the veteran is service connected for 
residuals of a shrapnel fragment wound to the right posterior 
thigh, and evaluated at 0 percent disabled under 38 C.F.R. 
§4.71a (Diagnostic Code 5252) that addresses limitation of 
flexion.  The Board further notes that an evaluation of the 
level of disability present also includes consideration of 
the functional impairment of the veteran's ability to engage 
in ordinary activities, including employment, and the effect 
of pain on the functional abilities.  38 C.F.R. §§ 4.10, 
4.40, 4.45, 4.49; DeLuca v. Brown, 8 Vet. App. 202, 204-06 
(1995).  In cases of evaluation of orthopedic injuries there 
must be adequate consideration of functional impairment 
including impairment from painful motion, weakness, 
fatigability, and incoordination.  See 38 C.F.R. §§ 4.10, 
4.40, 4.45, and 4.59; DeLuca v. Brown, 8 Vet. App. 202 
(1995).

Additionally, the Court has held that diagnostic codes 
predicated on limitation of motion do not prohibit 
consideration of a higher rating based on functional loss due 
to pain on use or due to flare-ups under §§ 4.40 and 4.45.  
See Johnson v. Brown, 9 Vet. App. 7 (1996) and DeLuca v. 
Brown, 8 Vet. App. 202, 206 (1995).  The intent of the 
schedule is to recognize actually painful motion with joint 
or particular pathology as productive of disability.
 
Though the examiner noted that the veteran had some 
occasional pain in the right hip, it is unclear as to whether 
or not any pain that the veteran experienced was related to 
his shrapnel wound (as opposed to degenerative arthritis).  
The clinician also did not address the issue of how the pain 
was related to the veteran's limitation of motion.  As such, 
this issue must be remanded for further development.  
Specifically, the RO must provide the veteran with a VA 
orthopedic examination that addresses the factors enumerated 
in Deluca (pain, instability, fatigability, weakness, etc.).  

The RO must also assure compliance with the requirements of 
the Veteran Claims assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002).  See also 38 C.F.R. §§ 3.102, 3.159 and 3.326(a) 
(2003).  In order to comply under the VCAA, the veteran must 
be notified as to what he must show to prevail in this claim, 
what information and evidence he is responsible for, and what 
evidence VA must secure.  See generally Quartuccio v. 
Principi, 16 Vet. App. 183, 186-87 (2002).

Accordingly, this case is REMANDED for the following action: 

1.  The RO must assure compliance with 
the applicable requirements of the VCAA.  
See 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.326 (2003).  The RO's attention 
is directed to Quartuccio v. Principi, 
supra, pertaining to the amended version 
of 38 U.S.C.A. § 5103(a), which requires 
that the Secretary identify for the 
veteran which evidence the VA will obtain 
and which evidence the veteran is 
expected to present.  The RO should 
provide the veteran written notification 
specific to his claim for a compensable 
rating for residuals of a shell fragment 
wound of the right thigh, of the impact 
of the notification requirements on the 
claim.  The veteran should further be 
requested to submit all evidence in his 
possession that pertains to his claim.

2.  The RO should ask the veteran to list 
the names and addresses of all medical 
care providers who have evaluated or 
treated him for residuals of a shrapnel 
fragment wound of the right thigh since 
service.  After securing the necessary 
releases, all such records that are not 
already in the claims folder should be 
obtained.  

3.  The veteran should be afforded a VA 
orthopedic examination for the purpose of 
determining the nature, and severity of 
the veteran's residuals of a shrapnel 
fragment wound to the right posterior 
thigh.  The clinician should address the 
issues of limitation of motion, extent 
and duration of any periods of 
incapacitation, and the functional 
impairment of the veteran, and the effect 
of pain on the functional abilities.  The 
evaluation must also include complete 
findings for proper consideration of 38 
C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. 
Brown, 8 Vet. App. 202 (1995). The 
clinician should be asked to provide a 
rationale for any opinion expressed.  

4.  Thereafter, the RO should ensure that 
no other notification or development 
action, in addition to that directed 
above, is required.  If further action is 
required, the RO should undertake it 
before further adjudication of the claim.

5.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the issue of 
entitlement to an increased (compensable) 
rating for residuals of a shrapnel 
fragment wound to the right posterior 
thigh with consideration of all of the 
evidence obtained since the April 2002 
rating decision.    

6.  If the benefit requested on appeal is 
not granted to the appellant's 
satisfaction, the RO should issue a 
Supplemental Statement of the Case, which 
must contain notice of all relevant 
action taken on the claim, to include a 
summary of all of the evidence added to 
the record since the April 2003 
Supplemental Statement of the Case.  A 
reasonable period of time for a response 
should be afforded. 

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the veteran 
until he is otherwise notified by the RO.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) 
is the final decision for all issues addressed in the "Order" section 
of the decision.  The Board may also choose to remand an issue or 
issues to the local VA office for additional development.   If the 
Board did this in your case, then a "Remand" section follows the 
"Order."  However, you cannot appeal an issue remanded to the local VA 
office because a remand is not a final decision. The advice below on 
how to appeal a claim applies only to issues that were allowed, denied, 
or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need 
to do anything.  We will return your file to your local VA office to 
implement the BVA's decision.  However, if you are not satisfied with 
the Board's decision on any or all of the issues allowed, denied, or 
dismissed, you have the following options, which are listed in no 
particular order of importance: 
?	Appeal to the United States Court of Appeals for 
Veterans Claims (Court)
?	File with the Board a motion for reconsideration of this 
decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this 
decision based on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
?	Reopen your claim at the local VA office by submitting 
new and material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the local VA 
office.  None of these things is mutually exclusive - you can do all 
five things at the same time if you wish.  However, if you file a 
Notice of Appeal with the Court and a motion with the Board at the same 
time, this may delay your case because of jurisdictional conflicts. If 
you file a Notice of Appeal with the Court before you file a motion 
with the BVA, the BVA will not be able to consider your motion without 
the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days 
from the date this decision was mailed to you (as shown on the first 
page of this decision) to file a Notice of Appeal with the United 
States Court of Appeals for Veterans Claims.  If you also want to file 
a motion for reconsideration or a motion to vacate, you will still have 
time to appeal to the Court.  As long as you file your motion(s) with 
the Board within 120 days of the date this decision was mailed to you, 
you will then have another 120 days from the date the BVA decides the 
motion for reconsideration or the motion to vacate to appeal to the 
Court.  You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:
Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the 
filing fee if payment would cause financial hardship), and other 
matters covered by the Court's rules directly from the Court. You can 
also get this information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you 
must file your Notice of Appeal with the Court, not with the Board, or 
any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing a 
letter to the BVA stating why you believe that the BVA committed an 
obvious error of fact or law in this decision, or stating that new and 
material military service records have been discovered that apply to 
your appeal. If the BVA has decided more than one issue, be sure to 
tell us which issue(s) you want reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420
VA 
FORM
JUN 
2003 
(RS) 
 
4597
Pag
e 1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2




